        Case 1:20-cv-04340-RWL Document 42 Filed 09/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM GROSS,                                                     Civil Action No.:
                                                                 20-cv-04340 GBD-SN
                                                 Plaintiff,
                      — against —
                                                              NOTICE OF APPEARANCE
THE CITY OF NEW YORK, LOUISE CARROLL,
ANNA-MARIE HENDRICKSON, MARGARET
BROWN, BABBA HALM, VICTOR HERNANDEZ,
SHATARA PELL, EDWIN LUGO, NIDIA DORMI,
GABRIEL MOMBRUN, HAROLD WEINBERG, NICK
LUNDGREN, SAMANTHA SCHONFELD, JAMES E.
JOHNSON, HELEN ROSENTHAL, BREAKING
GROUND, JEANNE-MARIE WILLIAMS, BRENDA
ROSEN, TERRESA PALMIERI, VANESSA
CUCURULLO, STEPHANIE LABART and TRAVIS
FONG,
                                 Defendants.

To the Clerk of the Court and all the parties of record:

       PLEASE TAKE NOTICE that Kellner Herlihy Getty & Friedman, LLP hereby

appears as counsel for Defendant JEANNE- MARIE WILLIAMS and requests to receive

notice of all docket events via the Electronic Case Filing system. I certify that I am

admitted to practice before this Court.

Dated: September 9, 2020
      New York, New York


                            KELLNER HERLIHY GETTY & FRIEDMAN, LLP


                            By: ________________________
                                   Jeanne-Marie Williams, Esq.
                            Attorneys for Defendant Jeanne-Marie Williams
                            470 Park Avenue South – 7th Floor North
                            New York NY 10016
                            Tel. No.: 212 889-2821
                            Facsimile: (212) 684-6224
                            Email: jmw@khgflaw.com
       Case 1:20-cv-04340-RWL Document 42 Filed 09/09/20 Page 2 of 3




TO:   (via ECF)

      Abraham Gross
      Plaintiff
      40 West 77th Street, Apartment 10C
      New York, NY 10024
      Tel. No.: (917) 673-1848
      Email: agross2@gmail.com

      Laura B. Juffa, Esq.
      Attorneys for Defendants Breaking Ground,
      Brenda Rosen, Travis Fong, Terresa Palmieri,
      Vanessa Cucurullo and Stephanie Labarta
      120 Broadway, 14th Floor
      New York, New York 10271
      Tel. No. (212) 980-9600
      Email: ljuffa@kbrlaw.com

      Jasmine Paul, Esq
      Corporation Counsel of the City of New York
      Attorney for the City Defendants
      100 Church Street., Rm 5-182
      New York, New York 10007
      Tel No. 212-356-2192
      jpaul@law.nyc.gov
      Case 1:20-cv-04340-RWL Document 42 Filed 09/09/20 Page 3 of 3




                    Civil Action No.: 20-cv-04340 GBD-SN

                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


ABRAHAM GROSS,

                                                                   Plaintiff,

                                 — against —


THE CITY OF NEW YORK, LOUISE CARROLL,
ANNA-MARIE HENDRICKSON, MARGARET
BROWN, BABBA HALM, VICTOR HERNANDEZ,
SHATARA PELL, EDWIN LUGO, NIDIA DORMI,
GABRIEL MOMBRUN, HAROLD WEINBERG, NICK
LUNDGREN, SAMANTHA SCHONFELD, JAMES E.
JOHNSON, HELEN ROSENTHAL, BREAKING GROUND,
JEANNE-MARIE WILLIAMS, BRENDA ROSEN, TERRESA
PALMIERI, VANESSA CUCURULLO, STEPHANIE LABART and
TRAVIS FONG,

                                                                  Defendants.



                     NOTICE OF APPEARANCE




              KELLNER HERLIHY GETTY & FRIEDMAN, LLP
                  Attorneys for Defendant Jeanne-Marie Williams
                             470 Park Avenue South
                          New York, New York 10016
                            Tel. No. (212) 889-2821
